Citation Nr: 0609301	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability claimed as due to exposure to herbicides.

2.  Entitlement to service connection for cardiovascular 
disease claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1968.

This appeal arises from a May 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO).

The issue of entitlement to service connection for a 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

3.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's cardiovascular disease to include hypertension and 
coronary artery disease with his exposure to herbicide agents 
used in Vietnam.

5.  The veteran's cardiovascular disease to include 
hypertension and coronary artery disease were first manifest 
many years after service and are unrelated to disease or 
injury in service.



CONCLUSION OF LAW

The veteran's cardiovascular disease to include hypertension 
and coronary artery disease claimed as due to exposure to 
herbicides was not incurred in or aggravated during service, 
nor may cardiovascular disease to include hypertension be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The service medical records to include the July 1968 
separation examination are silent regarding the presence of a 
cardiovascular disease.

A June 1998 Social Security Administration (SSA) decision 
determined that the veteran was entitled to SSA disability 
benefits based on disability of the back.

Private and VA medical records beginning in the late 1990s 
show treatment for cardiovascular disease to include 
hypertension and coronary artery disease.  A June 2002 
private medical report indicates that the veteran had been 
treated for hypertension for more than 20 years.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where a veteran served 90 days or more and cardiovascular 
disease to include hypertension becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
herbicides, which resulted in the development of 
cardiovascular disease, the Board observes that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

The veteran's service personnel records show that he served 
in Vietnam from October 1966 to July 1968 during the Vietnam 
era.  Therefore, he is entitled to a presumption of exposure 
to herbicide agents.  

The medical record demonstrates that the veteran suffers from 
cardiovascular disease to include hypertension and coronary 
artery disease, but he does not have a condition enumerated 
as a presumptive disability under 38 C.F.R. § 3.309.  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his cardiovascular disease to include 
hypertension and coronary artery disease are etiologically 
related to exposure to herbicide agents used in Vietnam.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for cardiovascular disease 
to include hypertension and coronary artery disease on a 
direct incurrence basis.

The service and the initial post service medical records are 
silent regarding the presence of cardiovascular disease to 
include hypertension and coronary artery disease.  The 
medical record first demonstrates the presence of 
hypertension in the early 1980s, more than 10 years after 
separation from service.  More severe coronary artery disease 
was manifest in the late 1990s.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current cardiovascular disease to include hypertension and 
coronary artery disease and service.  The Board has the duty 
to assess the credibility and weight to be given the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Upon review of the medical record, the Board finds that there 
is no competent medical evidence to establish a nexus between 
cardiovascular disease to include hypertension and coronary 
artery disease, manifest years after service, with disease or 
injury during service.

The issue of whether cardiovascular disease to include 
hypertension and coronary artery disease were manifest in 
service, within the initial post service year, or resulted 
from exposure to herbicides, is solely within the province of 
health care professionals.  There is no medical evidence or 
medical opinion that would serve to connect a cardiovascular 
disability to include hypertension and coronary artery 
disease with the veteran's service.  Moreover, as a medical 
diagnosis or a medical nexus opinion regarding the etiology 
of these disorders must come from a health care professional, 
it is therefore clear that the veteran's statements in this 
case do not rise to the level of competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the service and post service medical evidence shows 
that the veteran was first diagnosed with cardiovascular 
disease to include hypertension and coronary artery disease 
many years after service and that these disabilities are 
unrelated to disease, injury, or herbicide exposure during 
service.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's 
appeal.  Accordingly, the claim of entitlement to service 
connection for cardiovascular disease to include hypertension 
and coronary artery disease must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in April 2005 prior to the transfer and recertification of 
the appellant's case to the Board after the April 2005 remand 
and the context of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in December 2005.  The claimant, therefore, has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in April 2005 as well as a statement 
of the case in November 2004 and a supplemental statement of 
the case in December 2005, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  Also of record are the 
veteran's service medical records and service personnel 
records.  The veteran has not requested a personal hearing 
relative to this claim.  Accordingly, the Board finds that 
the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the 
veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for cardiovascular disease 
claimed as due to exposure to herbicides is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a gastrointestinal disability claimed 
as due to exposure to herbicides.

The service medical records include a February 1967 treatment 
notation at which time the veteran complained of diarrhea 
cramps every 15 minutes of two days duration.  He also 
complained of light headedness and having cold spells.  It 
was noted that the veteran "ate on the economy."  A stool 
specimen revealed cysts of Entamoeba histolytica.  The 
diagnosis was amebiasis.  In September 1967, the veteran 
complained of dizziness and diarrhea of several days duration 
with fever and chills.  The diagnosis was an acute infectious 
disease of unknown etiology.  Current medical records include 
treatment for diverticulosis.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
view of the above law and evidence, the veteran should be 
provided with a VA medical examination to include a nexus 
opinion regarding the etiology of all current 
gastrointestinal disability. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all 
treatment records from the Miami VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA gastrointestinal 
examination that must be conducted by a 
physician who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the physician for review 
prior to the examination and all 
necessary testing should be accomplished.  
The physician should provide diagnoses 
for all current gastrointestinal 
disability.  Based on a review of the 
entire record and the current 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any chronic 
gastrointestinal disability is related to 
the veteran's military service to include 
the diagnosis of amebiasis in February 
1967.  The underlined burden of proof 
must be utilized by the physician in 
rendering an etiological opinion.  All 
factors upon which the medical opinion is 
based must be set forth for the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


